The following opinion was filed December 17, 1895:
Pee Cheiam.
This is a consolidated action, composed of two replevin actions, brought to recover several car loads of lumber, and which are the same actions referred to in the statement, of facts in the case of Hyland v. Bohn Mfg. Co. ante, p. 157. The plaintiffs recovered judgment in the court *164below. The same questions of. fact and. of law are presented in the present case as in the case last referred to, and, upon the principles laid down in that case, the judgment herein must be affirmed.
Judgment affirmed.
A motion for a rehearing was denied January 28, 1896.